tax_exempt_and_government_entities_division number release date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date contact person identification_number contact number fax number employer_identification_number a a n n u h dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 code based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were incorporated under the state nonprofit corporation act for charitable benevolent and educational_purposes or the fostering national amateur sports competition within the meaning of sec_501 of the internal_revenue_code sic you state that your primary activity will be largely limited to receiving contributions and investment_income and conducting activities in furtherance of the corporation’s exempt purposes which include serving underrepresented and minority interests in amateur athletics monitoring the administration of amateur athletics and ensure fairness in such administration promoting institutional and individual accountability for administrative decisions that offend notions of fair play and taking or providing support for others’ actions to challenge and correct administrative abuses in amateur athletics you state that you may make distributions to individuals and organizations in furtherance of these purposes specifically you state that you intend to act as a self-appointed watchdog monitoring intercollegiate and other amateur athletic administration and governance and stepping-in to oppose those policies or enforcement proceedings that offend fairness in college and other amateur athletics you further state that these activities center on fostering fair national amateur sports competition through public awareness and educational campaigns you state that you will engage in a myriad of initiatives including assistance in title ix compliance and application through education and tutoring education and oversight of performance enhancing substance abuse programs monitoring and curtailing exploitation of student-athletes promoting and seeking the elimination of the event in your letter dated date you state that in connection with the above activities you have not engaged in developed or planned any workshops you state that you anticipate the potential for conducting workshops with amateur athletics but you have not identified any workshops that you potentially could offer in the future educational materials developed criteria for participation in your programs or planned any workshops or seminars for any of your initiatives your website contains no information regarding any current or future workshops or seminars that you plan on offering to amateur athletes or universities the website is devoted entirely to raising funds for the purpose of initiating an anti-trust lawsuit against the event in addition you have not prepared any you state that a majority of your time will be spent on your grassroots movement of replacing the event with a fair and open m system for sport your website is devoted exclusively to raising funds for your legal fund according to your website amounts collected by your legal fund will be used to file a lawsuit against the event law sec_501 of the internal_revenue_code code provides that an organization described in sec_501 or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 of the code describes in part an organization that is organized and operated exclusively for charitable or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment sec_501 of the code provides that an amateur sports organization which is organized and operated exclusively to foster national or international amateur sports competition may qualify for exemption from federal income taxes if such organization is also organized and operated primarily to conduct national or international competition in sports or to support and develop amateur athletes for national or international competition in such sports sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to qualify for exemption an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either of the above tests the organization will not qualify for exemption sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though the organization is by the terms of the articles of incorporation created for a purpose that is no broader than the purpose specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_80_215 1980_2_cb_174 holds that a nonprofit organization formed to develop promote and regulate a sport for individuals under years of age by organizing local and statewide competitions promulgating rules organizing officials presenting seminars distributing a newsletter and otherwise encouraging growth of the sport qualifies for exemption under sec_501 of the code the ruling notes that trusts created for the purpose of promoting sports for children have been upheld as charitable on the basis of either combating juvenile delinquency or advancing education revrul_70_4 1970_1_cb_126 provides that an organization whose activities consisted primarily of the promotion and regulation of a sport for amateurs is not exempt as a sec_501 educational_organization because the promotion and regulation of a sport for amateurs as described neither improve nor develop the capabilities of the individual nor instruct the public on subjects useful to the individual and beneficial to the community revrul_67_291 1967_2_cb_184 held that an organization whose purpose and activities further the educational program of the university by providing necessary services to student athletes and coaches qualified for exemption under sec_501 of the code revrul_55_587 1955_2_cb_261 describes a nonprofit interscholastic athletic association formed for the purpose of promoting and protecting the health of high school athletes through uniform interscholastic competition under the direction and control of school officials and of cultivating the ideals of good sportsmanship loyalty and fair play the membership consists of approved and accredited public high schools of a state the association directs and controls interscholastic high school athletic competition prescribes eligibility rules for contestants and penalties for the violation of such rules as well as the rules of play in the various sports conducts sectional district and state meets or tournaments arranges schedules for contests trains and assigns game officials and makes suitable awards in state meets it was held that this organization is organized and operated primarily for educational_purposes and is tax exempt under sec_501 of the code in hutchinson baseball enterprises v commissioner t c pincite u s tax ct lexi sec_30 affd 696_f2d_757 10th cir the organization funded and operated an amateur baseball team leased and maintained baseball fields for_the_use_of little league american legion teams and a baseball camp and provided coaches for little league teams the court held and the tenth circuit affirmed that the promotion sponsorship and advancement of amateur sports is a charitable purpose within the meaning of sec_501 revproc_2010_9 2010_2_irb_258 provides in part that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued a mere statement of purposes or a statement that the presence of a single exemption regardless of the number or importance of truly business bureau of washington d c inc v united_states 326_us_279 non-exempt purpose if substantial in nature will destroy the exempt purposes better analysis based on the facts presented in your application we conclude that you are not organized or operated for exempt purposes accordingly you do not qualify for exemption as an organization described in sec_501 of the code your application and supporting documentation must demonstrate that your organization meets both the organization test and the operational_test under sec_1_501_c_3_-1 of the regulations exempt_organizations must operate exclusively for exempt purposes sec_501 of the code the term exclusively has been interpreted to mean primarily sec_1_501_c_3_-1 a single substantial non-exempt purpose is sufficient to prevent exemption better business bureau u s pincite if an organization fails either the organizational or operational_test it cannot qualify as an exempt_organization under sec_501 an organization will meet the requirements of the organizational_test only if its articles of incorporation limit the purpose of the organization to one or more exempt purposes and is not created for a purpose that is broader than the purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations your articles of incorporation include language that is broader than the purposes as specified in sec_501 therefore you are not organized exclusively for exempt purposes based on the information provided you do not qualify as either a sec_501 of the code educational and charitable_organization or sec_501 amateur sports organization like the organization in revrul_70_4 your activities consist primarily of the promotion and regulation of sport through your grassroots activity of replacing the event with a fair open american playoff this activity does not improve or develop the capabilities of the individual or instruct the public on subjects useful to the individual and beneficial to the community in addition your website is entirely devoted to the collection of contributions to your legal fund to install a m system for sport due to event federal sherman antitrust act violations further college athletic organizations that promote certain aspects of athletic competition have generally been held to be educational as an integral part of the university and thus exempt from federal_income_tax under sec_501 of the code your activities are not an integral part of the activities of a university as held in revrul_67_291 an athletic program is considered to be an integral part of the educational process of a university where the organization is providing necessary services to student athletes and coaches you are distinguishable from the organization described in revrul_67_291 your activities do not provide necessary services to student athletes and coaches revproc_2010_9 supra for example you have not provided any information on though you refer to educational activities that could be exempt you are not yet carrying out those activities and have not met your burden of disclosing all the facts bearing on your organization operations and finances that would allow us to make a decision about your future activities how many student athletes you expect to attend your seminars how you plan to advertise your activities or programs whether you will lease or purchase a facility and what kind of curriculum you will teach you state that you generally anticipate the potential for conducting workshops or seminars with amateur athletes but you have not planned to actually offer any future workshops or seminars or developed any documents or materials for any future or potential workshops or in addition your website provides no information about any future workshops or seminars an organization must fully describe the activities in which it seminars that may be offered expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures you have not provided sufficient detail to conclude that you are operated for an exempt_purpose you are unlike the organization in hutchinson baseball enterprises v commissioner t c pincite u s tax ct lexi sec_30 affd 696_f2d_757 10th cir in that case the organization's primary activities resulted in the furtherance of amateur athletics the organization provided coaching and instruction for children and recruited only top amateur baseball players to play on the team it sponsored the organization also hired a coach general manager and trainer to work with the team in contrast you provide no formal or ongoing instruction to your members nor do you have any other characteristics that indicate that your activities are in the furtherance of amateur athletics the remaining issue is whether you are a sec_501 of the code qualified_amateur_sports_organization sec_501 requires that in addition to fostering amateur athletics a qualified amateur athletic organization must conduct national or international sports competition or support and develop amateur athletes for national or international competition in such sports the typical activities of amateur athletic organizations include promulgation of official rules and standards of play the chartering and supervision of teams the provision of coaching equipment and facilities and the organization of inter-team competition among others based on the information provided you do not qualify as a qualified_amateur_sports_organization under sec_501 of the code you are not operated for the purposes of conducting national or international sports competition or support and develop amateur athletes for national or international competition in sport conclusion accordingly we conclude that you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
